UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No. 1)* Beverly National Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 088115 10 0 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, 1st Floor,Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) March 30, 2009 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.088 1. Seidman and Associates, LLC22-3343079 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power38,815 8. Shared Voting Power 9. Sole Dispositive Power38,815 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person38,815 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.46 14. Type of Reporting Person OO 1 SCHEDULE 13D CUSIP No.088 1. Seidman Investment Partnership, LP22-3360359 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power39,015 8. Shared Voting Power 9. Sole Dispositive Power39,015 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person39,015 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.46 14. Type of Reporting Person PN 2 SCHEDULE 13D CUSIP No. 088 1. Seidman Investment Partnership II, LP22-3603662 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power38,565 8. Shared Voting Power 9. Sole Dispositive Power38,565 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person38,565 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.45 14. Type of Reporting Person PN 3 SCHEDULE 13D CUSIP No. 088 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power38,065 8. Shared Voting Power 9. Sole Dispositive Power38,065 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person38,065 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.43 14. Type of Reporting Person OO 4 SCHEDULE 13D CUSIP No.088 1. LSBK06-08, LLC20-8067445 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power31,340 8. Shared Voting Power 9. Sole Dispositive Power31,340 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person31,340 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.18 14. Type of Reporting Person OO 5 SCHEDULE 13D CUSIP No. 08 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power186,000 8. Shared Voting Power 9. Sole Dispositive Power186,000 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person186,000 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)6.98 14. Type of Reporting Person IN 6 This statement on Schedule 13D which was filed on March 12, 2009 on behalf of Seidman and Associates, LLC ("SAL"), Seidman Investment Partnership, LP ("SIP"), Seidman Investment Partnership II, LP ("SIPII"), Broad Park Investors, LLC ("Broad Park"), LSBK06-08, LLC ("LSBK"), Lawrence B. Seidman ("Seidman"), other Seidman clients ("Seidman & Clients"),and Thomas C. Goggins ("Goggins"), collective the Reporting Persons ("Reporting Persons") with respect to the Reporting Persons beneficial ownership of shares of the common stock of Beverly National Corporation, a Massachusetts corporation (the "Issuer") is hereby amended as set forth below: Such statement on Schedule 13D shall have their respective meanings set forth in the Schedule 13D. 5. Interest in Securities of the Issuer (a)(b)(c) As of the close of business on March 30, 2009, the Reporting Persons owned beneficially an aggregate of 189,000shares of Common Stock, which constituted approximately7.10% of the 2,663,545 shares of Common Stock outstanding as of February 9, 2009, as disclosed in the Issuer's Earnings Press Release for the period ended December 31, 2008. The attached Schedule A describes transactions in the Common Stock effected by the Reporting Persons. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock, and except as set forth in this Item 5, none of the Reporting Persons has effected transactions in the Common Stock during the past sixty (60) days. 7 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:March 30, 2009 /ss/ Lawrence B. Seidman Lawrence B. Seidman, Attorney-in-Fact pursuant to Joint Filing Agreement dated March 5, 2009 on behalf of Seidman and Associates, LLC, Seidman Investment Partnership, LP, Seidman Investment Partnership II, LP, Broad Park Investors, LLC, LSBK06-08, LLC, and Thomas C. Goggins 8 Schedule A Entity Date Purch Cost per Share Cost Shares SAL 3/27/2009 14.0465 81,469.98 5,800 SIP 3/27/2009 14.0465 81,469.98 5,800 SIPII 3/27/2009 14.0465 81,469.98 5,800 LSBK 3/27/2009 14.0465 81,469.98 5,800 Broad Park 3/27/2009 14.0465 81,469.98 5,800 9
